Citation Nr: 0833230	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-02 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

2.  Entitlement to service connection for chronic fatigue 
syndrome.

3.  Entitlement to service connection for contact dermatitis 
of the arms and legs.


REPRESENTATION

The veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to June 
2003.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  
In June 2008, the veteran and his wife testified at a hearing 
at the RO before the undersigned.  A transcript of the 
proceeding is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During the pendency of this appeal, the U.S. Court of 
Appeals for Veterans Claims issued a decision, which held 
that the Veterans Claims Assistance Act (VCAA) notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. 
§ 3.159(b) (2007) apply to all five elements of a service 
connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.   
The veteran's status has already been established and he 
received notice as to the second and third elements in VCAA 
notice letters sent in August 2003 and March 2004.  These 
letters, however, did not provide notice as to the fourth 
and fifth elements outlined in Dingess.  Therefore, 
additional VCAA notice is required.  

In July 2004, in response to a VCAA notice letter, the 
veteran said that he had received treatment at the VA Medical 
Center (VAMC) in Birmingham, Alabama (VA Form 21-4138).  A 
handwritten note on this form shows that there were no 
records in the Compensation and Pension Record Interchange 
(CAPRI) at that time.  At the June 2008 hearing, he said that 
he had been receiving treatment at the Birmingham VAMC from 
Dr. Ferguson.  It does not appear that any attempts have been 
made since July 2004 to obtain any outstanding VA treatment 
records.  VA is deemed to have constructive notice of the 
existence of any evidence, including treatment records, in 
the custody of a VA facility.  See Bell v. Derwinski, 2 Vet. 
App. 611, 612 (1992).  In this case, since over four years 
have ensued and he has reported receiving ongoing treatment 
at the Birmingham VAMC, VA has a duty to seek those records.

The report of the August 2003 VA examination indicates the 
veteran was given diagnoses of IBS, chronic fatigue syndrome, 
and dermatitis of the arms and legs.  The examiner did not 
note whether the veteran's claims file was reviewed for his 
pertinent medical history.  The VA examiner also did not 
provide an opinion as to whether these conditions had their 
onset during or were otherwise related to the veteran's 
military service.

At the June 2008 hearing, the veteran said that he served in 
the Southwest Asia theater of operations during the Persian 
Gulf War.  His DD Form 214 shows that he received the Kuwait 
Liberation Medal Saudi Arabia and the Kuwait Liberation Medal 
Kuwait.  

IBS and chronic fatigue syndrome are multisymptom illnesses 
that are considered qualifying chronic disabilities under 38 
U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2007).  
Under this section, service connection may be warranted for a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011.  38 C.F.R. § 3.317(a)(1).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(4).

With regard to IBS, at the VA examination the veteran 
reported that the diagnosis was first given during his 
military service, however, his service treatment records 
(STRs) do not show this.  During service, he was treated for 
recurrent complaints of frequent loose bowel movements, 
diarrhea, dyspepsia, nausea, and constipation, but a 
diagnosis of IBS was not given.  Another VA examination is 
needed to confirm a diagnosis of IBS and whether it had its 
onset during his military service.  If IBS developed after 
service, entitlement to service connection may still be 
warranted under 38 U.S.C.A. § 1117 if the disability is 
considered chronic and has manifested to a degree of 10 
percent or more.  

With regard to chronic fatigue syndrome, at the VA 
examination the veteran reported that he first began 
experiencing fatigue in 1991 or 1992.  His STRs are 
unremarkable for any complaints of fatigue.  In a January 
2000 letter, Dr. Sinnott, a private physician who saw the 
veteran for a colon cancer screening, reported that the 
veteran did not have fatigue.  Since there is no indication 
this condition became manifest during service, another VA 
examination is needed to determine whether the condition is 
chronic and has manifested to a degree of 10 percent or more.  

With regard to contact dermatitis of the arms and legs, at 
the VA examination the veteran reported that he had this skin 
condition in 1991 and has had it on and off since then.  His 
STRs indicate that in March 1987 he had raised papules on his 
left forearm and the differential diagnosis was eczema versus 
flat warts.  He was treated for other skin conditions on his 
scalp and groin area during service.  His STRs are otherwise 
unremarkable for dermatitis of the arms and legs.  A VA 
opinion is needed to determine whether this condition is 
related to his military service.  



Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice to comply with Dingess, 
particularly insofar as apprising him of 
the disability rating and effective date 
elements concerning his claims for service 
connection.  

2.  Obtain all relevant records of VA 
treatment or evaluation from the VAMC in 
Birmingham, Alabama. 

3.  Schedule the veteran for a VA 
examination to determine whether current 
dermatitis of the arms and legs was 
incurred in service.  The examiner should 
review the claims folder.  The examiner is 
advised, however, that the veteran is 
competent to report in-service symptoms or 
injuries, a continuity of symptomatology 
since service, and current symptoms.  
After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that current 
dermatitis of the arms and legs had its 
onset in service or is otherwise related 
to service.  The examiner should provide a 
rationale for the opinion.

4.  Schedule the veteran for a VA 
examination to confirm whether the veteran 
has diagnoses of IBS and chronic fatigue 
syndrome.  The examiner should review the 
claims folder.  

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that IBS and chronic fatigue 
syndrome had their onset in service or are 
otherwise related to a disease or injury 
in service.  The examiner should provide a 
rationale for the opinion.  

If it is determined that IBS and chronic 
fatigue syndrome did not have their onset 
during service, the examiner is asked to 
provide an opinion as to the following:

a.  For IBS and chronic fatigue syndrome, 
is the condition chronic?  The term 
"chronic" is defined by a disability 
that has existed for 6 months or more or a 
disability that exhibits intermittent 
episodes of improvement and worsening over 
a 6-month period.  The 6-month period will 
be measured from the earliest date on 
which the pertinent evidence establishes 
that the signs or symptoms first became 
manifest.  See 38 C.F.R. § 3.317(a)(4).

b.  For chronic fatigue syndrome, do 
symptoms result in periods of 
incapacitation requiring bed rest and 
treatment by a physician of at least one 
week total duration per year or are the 
symptoms controlled by continuous 
medication?  See 38 C.F.R. § 4.88b, 
Diagnostic Code 6354 (2007).

c.  For IBS, describe the severity, 
frequency, and duration of symptoms, 
including disturbances of bowel function 
and abdominal distress.  See 38 C.F.R. § 
4.114, Diagnostic Code 7319 (2007). 

5.  If any claims on appeal are not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




